Citation Nr: 1002253	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  03-25 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to the service-connected 
status post left knee arthroplasty.

2.  Entitlement to service connection for a back disability, 
claimed as secondary to the service-connected status post 
left knee arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran had active military service from January 1962 to 
December 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The RO, determined that the Veteran 
presented new and material evidence sufficient to reopen his 
previously denied claims for service connection for a right 
knee disability and a back disability, as secondary to the 
service-connected status post left knee arthroplasty; 
however, each claim was denied on the merits.

In October 2007, the Veteran presented testimony before the 
Board in a videoconference hearing.  The transcript has been 
associated with the claims folder.  

The claims were previously before the Board in January 2008.  
At that time, the Board first addressed the question of 
whether new and material evidence had been received to reopen 
the claims for service connection in order to establish its 
jurisdiction to review the merits of the previously denied 
claims.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  While the Board granted the Veteran's petition to 
reopen each claim for service connection, the de novo claims 
were remanded for further development.   

The claims have been returned to the Board; however, they are 
still not ready for appellate disposition.  Therefore, the 
appeal is once again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.


REMAND

As noted in the Introduction, the matter was previously 
before the Board in January 2008.  At that time, the Board 
determined that additional notice and evidentiary development 
was necessary.  As the remand orders of the Board were not 
complied with, further remand is mandated due to the RO's 
failure to follow the directives in the Board's remand.  
Stegall v. West, 11 Vet. App. 268 (1998). 

In this regard, the RO was instructed to provide notice to 
the Veteran of the requirements necessary to establish 
compensation under 38 C.F.R. § 3.310 effective from October 
10, 2006.  On that date, 38 C.F.R. § 3.310 was amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury 
that was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-
connected disease or injury is established by medical 
evidence created before the onset of aggravation or by the 
earliest medical evidence created at any time between the 
onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  38 C.F.R. § 3.310(b) (effective 
after October 10, 2006); see also 71 Fed. Reg. 52744 (Sept. 
7, 2006) (noting the revision was required to implement the 
Court's decision in Allen v. Brown, 7 Vet. App. 439 (1995)).  
The February 2008 letter, which simply notified the Veteran 
to provide evidence of a connection between his right knee 
and back disabilities to his service-connected left knee 
condition,  failed to provide the required notice. 

The RO was additionally instructed to provide the Veteran a 
new VA examination in order to address the revised 
regulations of 38 C.F.R. § 3.310 as to whether the Veteran's 
service-connected left knee disability aggravated the 
Veteran's nonservice-connected right knee or back disability.  
See 38 U.S.C.A. § 5103A; See also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

While the case was in Remand status, electronic mail 
communications show that multiple attempts were made at 
providing the Veteran a VA examination; however, it was not 
accomplished.  On July 25, 2009, the Veteran was not able to 
make it to the scheduled VA examination because he was in the 
emergency room.  He did not appear for the August 4, 2009, VA 
examination because he was being admitted to the hospital on 
that day.  There is also a notation in the claims file that 
the August 2009 VA examination was scheduled at the wrong 
location.  

Nevertheless, on August 22, 2009, the Veteran appeared for 
his rescheduled VA examination.  The Veteran arrived from 
Biloxi VA Transition Care Unit.  The examiner noted the 
Veteran was status post right total knee prosthesis removal.  
The examiner further noted the Veteran was wheelchair bound 
with his right leg immobilized by a bulky dressing.  The 
Veteran reported extreme discomfort and was unable to give a 
history or have a knee or lumbar examination.  The examiner 
recommended the Veteran be re-examined in six months.  This 
was not accomplished. 

Accordingly, this case must again be remanded to effectuate 
the evidentiary development necessary to fully and fairly 
adjudicate the Veteran's claims.  The RO/AMC is directed to 
the specific development instructions delineated in the 
numbered paragraphs below.  

1.  The RO must review the Veteran's 
claims file, and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002) are fully complied with 
and satisfied with respect to providing 
the Veteran and his representative with 
notice of the evidence required to 
substantiate a claim for secondary 
service connection, to include the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, in accordance with 
Allen, supra.

2.  The RO must schedule the Veteran for 
an appropriate VA examination to 
determine all current disabilities of the 
right knee and back and whether any 
diagnosed right knee disability and/or 
back disability is related to the 
service-connected status post left knee 
arthroplasty.  The claims file must be 
made available to the examiner. All tests 
and studies deemed warranted (to include 
X-rays) should be accomplished, with all 
test results made available to the 
examiner before the completion of his or 
her report.

The examiner should clearly identify all 
current right knee and back disabilities.  
For each such diagnosed disability, the 
examiner should render an opinion as to 
whether such disability at least as 
likely as not (i.e., there is at least a 
50 percent probability) (a) had its onset 
in service; or (b) was manifested within 
one year of separation from service (and 
if so, identify the manifestations); or 
(c) was caused or aggravated (made 
permanently worse) by the Veteran's 
service-connected status post left knee 
arthroplasty or is otherwise the result 
of a disease or injury in service, and if 
a right knee or a back disability is 
aggravated by the service-connected 
status post left knee arthroplasty, to 
what extent.  The examiner's report 
should set forth the complete rationale 
for the opinions expressed.

3.  The Veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a 
VA examination without good cause may 
result in denial of the claims. 38 C.F.R. 
§§ 3.158, 3.655 (2009).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.

5.   If any benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


